Citation Nr: 1342209	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis, status post arthroscopy, history of right knee anterior cruciate ligament (ACL) injury.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease and osteoarthritis of the lumbar spine with history of low back strain prior to February 16, 2012, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Stephen Vaught, Agent





ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 1979, and from July 2002 to July 2003.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2006 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the October 2006 rating decision, the RO, inter alia, denied service connection for hypertension.  In the May 2009 rating decision, the RO, inter alia, denied disability ratings in excess of 10 percent for the appellant's service-connected right knee disability and low back disability.  

Before the appellant's appeal of these issues was certified to the Board, in a March 2012 rating decision, the RO increased the rating for the appellant's service-connected low back disability to 20 percent, effective February 16, 2012.  Although a higher rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As set forth below, the appellant has since indicated that he wishes to withdraw his appeal.  Accordingly, the Board finds that the issues discussed above are no longer within its jurisdiction and the appeal is dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 C.F.R. § 20.204 (2013).

A review of the record shows that in the Introduction portion of a September 2008 decision, the Board concluded that the record raised an inferred claim of entitlement to service connection for tinnitus and the Board referred that matter to the RO for initial consideration.  It does not appear that the RO has addressed this matter as of yet.  Thus, the Board does not have jurisdiction over this issue and it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In April 2011, prior to the promulgation of a decision in the appeal, VA received written notification from the appellant that he wished to withdraw his appeal of the issue of entitlement to service connection for hypertension.  

2.  In November 2013, prior to the promulgation of a decision in the appeal, VA received written notification from the appellant that he wished to withdraw the remaining issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


